CHANGE IN CONTROL AGREEMENT

             THIS CHANGE IN CONTROL AGREEMENT, dated as of April 7, 2005, is
entered into between Gibraltar Industries, Inc., a Delaware corporation (the
"Company") and David W. Kay (the "Executive").

             A. The Company believes that it is in the best interests of the
Company and its shareholders to provide the Executive with an incentive to
continue his employment and to motivate the Executive to maximize the value of
the Company.

             B. It is possible that from time to time the Company will consider
the possibility of a change in control.  The Company recognizes that such
consideration can be a distraction to the Executive and can cause the Executive
to consider alternative employment opportunities.  The Company has determined
that it is in the best interests of the Company and its shareholders to assure
that the Company will have the continued dedication and objectivity of the
Executive, notwithstanding the possibility, threat or occurrence of a Change in
Control (as defined below) of the Company.

             C. The Company believes that it is imperative to provide the
Executive with certain benefits upon termination of employment upon a Change in
Control, which benefits are intended to provide the Executive with financial
security and provide sufficient incentive and encouragement to the Executive to
remain with the Company notwithstanding the possibility of a Change in Control.

             NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which is hereby acknowledged, the parties agree as follow:

SECTION 1.     DEFINITIONS.  When used in this Agreement, the following terms
shall have the following meanings:

 "Act" means the Securities and Exchange Act of 1934, as amended.

 "Affiliate" means, with respect to any person or entity, any other person or
entity controlling, controlled by or under common control with such person or
entity, where "control" means the possession, directly or indirectly, of the
power to direct the management and policies of a person or entity, whether
through the ownership of voting securities, contract or otherwise.

 "Annual Compensation" means the sum of: (i) the amount of the annual base
salary of the Executive which is in effect during the calendar year preceding
the calendar year in which a Change in Control occurs; and (ii) the highest
annual bonus paid to the Executive by the Company during the three (3) calendar
year period preceding the calendar year in which a Change in Control occurs. 
Annual Compensation shall include the amount of any of the Executive's deferred
compensation, including without limitation, compensation deferred pursuant to
any applicable 401(k) plan, Section 125 plan, cafeteria plan or other deferred
compensation plan maintained by the Company.  Annual Compensation shall not
include the grant of stock options, restricted stock, restricted units,
performance shares, performance units and rights or other equity or equity based
grants.

 "Board" means the Board of Directors of Gibraltar Industries, Inc.

 "Cause" means that the Compensation Committee has determined (and provided the
Executive a written statement of its determination) that the Executive has
engaged in egregious acts or omissions which have resulted in material injury to
the Company and its business.

 "Code" means the Internal Revenue Code of 1986, as amended.

 "Competitive Business" means any business engaged in the design, development,
manufacture, merchandising, distribution or sale of any products or services
designed, developed, merchandised, distributed, sold or provided by the Company
or its Affiliates or its successor or its Affiliates during the one year period
preceding and the one year period following a Change in Control.

 "Change in Control" shall be deemed to have occurred if:

(a)                During any consecutive twelve-month period, any "person" or
group of persons (within the meaning of Section 13(d) of the Act) other than the
Company, an Affiliate of the Company, an employee benefit plan sponsored by the
Company or any of its Affiliates, or any one or more members of the Lipke family
becomes the "beneficial owner" (as defined in section 13(d) of the Exchange Act)
of thirty five percent (35%) or more of the then outstanding Voting Stock
through a transaction or series of transactions which have not been arranged by
or consummated with the prior approval of the Board of Directors;

(b)               a majority of the members of the Board of Directors is
replaced during any consecutive twelve-month period by Directors whose
appointment or election is not endorsed by a majority of the members of the
Board of Directors prior to the date of appointment or election;

(c)                the Company enters into a Merger Sale Agreement; provided
however, that the entry into a Merger Sale Agreement shall only be deemed a
"Change in Control" if the Executive's employment with the Company and all of
its Affiliates is terminated without Cause or he resigns for Good Reason during
the period beginning on the date the Merger Sale Agreement is executed and
ending on the date the Merger Sale is consummated or the Merger Sale Agreement
is terminated; or

(d)               the consummation of a Merger Sale.

"Good Reason" the Executive will have Good Reason to terminate his employment
with the Company or its successor following a Change in Control if:

(1)               the Executive's annual base salary and/or annual bonus is
reduced or any other material compensation or benefits arrangement for the
Executive is materially reduced (and such reduction is unrelated to the
Company's, a Company's Affiliate's or the Executive's performance);

(2)               the Executive's duties or responsibilities are negatively, and
materially changed in a manner inconsistent with the Executive's position
(including status, offices, titles, and reporting requirements) or authority;

(3)               the Company requires the Executive's work location or
residence to be relocated more than 50 miles from its location as of the date
the Merger Sale Agreement is executed;

(4)               the Company or its successor fails to offer the Executive a
position after the Change in Control comparable to that held by the Executive
immediately prior to the Change in Control.

"Incapacity" means (i) any physical or mental illness or disability of the
Executive that prevents him from performing his essential job functions in
substantially the manner and to the extent required prior to the commencement of
such Incapacity for a period of six consecutive months or an aggregate of six
months in any consecutive twelve-month period or (ii) the death of the
Executive.

"Merger Sale" means the consolidation, merger, or other reorganization of the
Company, other than: (a) a consolidation, merger or reorganization of the
Company in which holders of Common Stock immediately prior to the earlier of:
(i) the Board of Director's approval of such consolidation, merger or other
reorganization; or (ii) the date of the stockholders meeting in which such
consolidation, merger or other reorganization is approved, continue to hold more
than eighty percent (80%) of the outstanding voting securities of the surviving
entity immediately after the consolidation, merger, or other reorganization; and
(b) a consolidation, merger or other reorganization which is effected pursuant
to the terms of a Merger Sale Agreement which provides that the consolidation,
merger or other reorganization contemplated by the Merger Sale Agreement will
not constitute a Change in Control for purposes of this Agreement.

"Merger Sale Agreement" means an agreement in which the Company agrees to a
Merger Sale.

"Voting Stock" means securities of the Company entitled to vote in the elections
of directors.

SECTION 2.     TERM OF AGREEMENT.  This Agreement shall commence on the date
first set forth above and shall remain in effect until the earlier of (i) the
first anniversary of a Change in Control; or (ii) the termination of the
Executive's employment by reason of the Executive's Incapacity, or (iii) the
termination of the Executive's employment for any reason prior to a Change in
Control.

SECTION 3.     OBLIGATIONS OF THE COMPANY UPON A CHANGE IN CONTROL.   Upon the
occurrence of a Change in Control during the term of this Agreement, the
Executive shall be entitled to receive the following payments and benefits from
the Company:

(a)                the restrictions imposed upon the sale, transfer or other
conveyance of any restricted stock held by the Executive pursuant to the terms
of any restricted stock agreement or any other plan or agreement shall
terminate;

(b)               any and all deferred compensation (except for compensation
deferred by the Executive pursuant to the terms of any 401(k) plan maintained by
the Company, which deferred compensation shall be paid in accordance with the
terms of such 401(k) plan) shall be paid to the Executive in one lump sum
payment within thirty (30) days following the occurrence of the Change in
Control; and

(c)                any equity based incentive compensation award, including but
not limited to options and stock appreciation rights, shall vest and become
fully exercisable.

SECTION 4.     OBLIGATIONS OF THE COMPANY UPON TERMINATION OF EMPLOYMENT
FOLLOWING A CHANGE IN CONTROL. 

(a)                If the Executive's employment is terminated either during the
period following the Company's execution of a Merger Sale Agreement and prior to
the consummation of the Merger Sale Agreement or the termination of the Merger
Sale Agreement, or during the one year period immediately following a Change in
Control and in each case the termination is effected by the Company or its
successor without Cause, or by the Executive with Good Reason, the Executive
shall be entitled to receive, in addition to the payments and benefits provided
in SECTION 3 above, payments and benefits from the Company as follows:

        (i)    the sum of the Executive's currently effective annual base salary
through the termination date and any accrued vacation pay; and

        (ii)   an amount equal to the sum of the Executive's Annual
Compensation.

SECTION 5.     AT-WILL EMPLOYMENT; WITHHOLDING.

(a)                The Company and the Executive acknowledge that the
Executive's employment is and shall continue to be at-will, as defined under
applicable law.  If the Executive's employment terminates for any reason,
including without limitation any termination prior to a Change in Control, the
Executive shall not be entitled to any payments, benefits, damages, awards or
compensation other than as provided by this Agreement, or as may otherwise be
available in accordance with the Company's established employee plans and
policies at the time of such termination.

(b)               All payments made pursuant to this Agreement will be subject
to withholding of applicable income and employment taxes.

SECTION 6.    NON-COMPETE PERIOD.

(a)                If the Executive's employment is terminated during the one
year period following a Change in Control, the Executive agrees that during the
one-year period following such termination, he will not, and will cause each of
his Affiliates not to, for any reason whatsoever, directly or indirectly, either
individually or as an owner, partner, officer, director, manager, employee,
lender, consultant or adviser or otherwise, engage in any Competitive Business
anywhere in the United States of America.  The ownership by the Executive of up
to 2% of any class of securities of any company which has a class of securities
registered under Section 12 of the Securities Exchange Act of 1934, as amended,
shall not constitute a breach of this covenant.

(b)               The parties acknowledge and agree that damages in the event of
a breach of any of the provisions of this SECTION 6 would be difficult, if not
impossible, to ascertain and it is therefore agreed that the Company (or its
successor), in addition to and without limiting any other remedy or right it may
have, shall have the right to an injunction or other equitable relief in any
court of competent jurisdiction enjoining any such breach.  The Executive
further agrees that the Company (or its successor) shall not be required to post
a bond or other security in connection with the issuance of any such injunction.

(c)                Notwithstanding anything in this SECTION 6 to the contrary,
if at any time, in any judicial proceeding, any of the restrictions stated in
this SECTION 6 are found by a final order of a court of competent jurisdiction
to be unreasonable or otherwise unenforceable under circumstances then existing,
the Executive and the Company agree that the period, scope or geographical area,
as the case may be, shall be reduced to the extent necessary to enable the court
to enforce the restrictions to the extent such provisions are allowable under
law, giving effect to the agreement and intent of the parties that the
restrictions contained herein shall be effective to the fullest extent
permissible.  The Executive agrees that the restrictions contained in this
SECTION 6 are reasonable in all respects.  The provisions of this SECTION 6
shall survive the term of this Agreement.

SECTION 7.      NONDISCLOSURE.  The Executive shall not (other than in the good
faith performance of his or her services to the Company or its Affiliates before
termination of employment) disclose or make known to anyone other than employees
of the Company and its Affiliates, or use for the benefit of himself or herself
or any other person, firm, operation, or entity unrelated to the Company, any
knowledge, information, or materials, whether tangible or intangible, belonging
to the Company, about the products, services, know-how, customers, business
plans, or financial, marketing, pricing, compensation, and other proprietary
matter relating to the Company. Promptly upon the termination of the Executive's
employment with the Company, the Executive shall deliver to the Company any and
all confidential information in his or her possession.  The provisions of this
SECTION 7 shall survive the term of this Agreement.

SECTION 8.     SUCCESSORS.  The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to the Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent that
the Company would be required to perform if no such succession had taken place.
Failure of the Company to obtain such assumption and agreement prior to the
effectiveness of any such succession will be a breach of this Agreement and
entitle the Executive to compensation from the Company in the same amount and on
the same terms as the Executive would be entitled to had the Company terminated
the Executive for any reason other than Cause or Incapacity on the succession
date (and assuming a Change in Control had occurred prior to such succession
date).

SECTION 9.     NON-ASSIGNABILITY.  This Agreement is personal in nature and
neither of the parties shall, without the consent of the other, assign or
transfer this Agreement or any rights or obligations under it, except as
provided in SECTION 8. Without limiting the foregoing, the Executive's right to
receive payments under this Agreement shall not be assignable or transferable,
whether by pledge, creation of a security interest, or otherwise, other than a
transfer by his or her will or by the laws of descent or distribution, and, in
the event of any attempted assignment or transfer by the Executive contrary to
this Section, the Company shall have no liability to pay any amount so attempted
to be assigned or transferred.

SECTION 10.     NOTICE OF TERMINATION.  In the event that, following a Change in
Control, the Company terminates the Executive's employment for Cause or the
Executive terminates his employment with the Company for Good reason, the party
terminating such employment shall send notice to the other party given in
accordance with SECTION 11 below, within thirty (30) days of the date of such
termination of Employment.  The notice shall be in writing and shall (i) state
the specific termination provision in the Agreement relied upon and (ii) to the
extent applicable, set forth in reasonable detail the facts and circumstances
claimed to provide a basis for termination under such provision.

SECTION 11.     NOTICES.  For the purpose of this Agreement, notices and all
other communications provided for shall be in writing and shall be deemed to
have been given when delivered or mailed by United States registered or
certified mail, return receipt requested, postage prepaid, or by nationally
recognized overnight courier addressed as follows:

 

If to the Executive:

 

            3556 Lakeshore Road

            Buffalo, NY 14219

                                  If to the Company:

            Gibraltar Industries, Inc.

            3556 Lakeshore Road

            Buffalo, NY 14219

or to such other address as either party may have furnished to the other in
writing. Notices of change of address shall be effective only upon receipt.

SECTION 12.     GOVERNING LAW.  The validity, interpretation, construction, and
performance of this Agreement shall be governed by the laws of the State of New
York without reference to principles of conflict of laws.

SECTION 13.      SETTLEMENT OF DISPUTES; ARBITRATION.  If there has been a
Change in Control and any dispute arises between the Executive and the Company
as to the validity, enforceability, and/or interpretation of any right or
benefit afforded by this Agreement such dispute shall be resolved by binding
arbitration proceedings in accordance with the rules of the American Arbitration
Association.  The arbitrators shall presume that the rights and/or benefits
afforded by this Agreement that are in dispute are valid and enforceable and
that the Executive is entitled to such rights and/or benefits. The Company shall
be precluded from asserting that such rights and/or benefits are not valid,
binding, and enforceable and shall stipulate before such arbitrators that the
Company is bound by all the provisions of this Agreement.  The burden of
overcoming by clear and convincing evidence the presumption that the Executive
is entitled to such rights and/or benefits shall be on the Company.  Punitive
damages shall not be awarded.  The results of any arbitration shall be
conclusive on both parties and shall not be subject to judicial interference or
review on any ground whatsoever, including without limitation any claim that the
Company was wrongfully induced to enter into this Agreement to arbitrate such a
dispute. The Company shall pay or reimburse the Executive for legal fees and
expenses incurred as a result of any dispute resolution process entered into by
the Executive to enforce this Agreement.

SECTION 14.     MISCELLANEOUS.

(a)                This Agreement contains the entire understanding with the
Executive with respect to its subject manner and supersedes any and all prior
agreements or understandings, written or oral, relating to the subject matter.
No provisions of this Agreement may be amended unless such amendment is agreed
to in writing signed by the Executive and the Company.

(b)               The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(c)                This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same Agreement.

(d)               The captions of this Agreement are not part of its provisions
and shall have no force or effect.

             IN WITNESS WHEREOF, the parties have caused this Agreement to be
executed and delivered as of the day and year first above set forth.
 

GIBRALTAR INDUSTRIES, INC.       By: /s/ Henning Kornbrekke /s/ David W. Kay
Name:  Henning Kornbrekke Name:  David W. Kay Title:     President  